Title: To George Washington from Grouchet, 20 October 1785
From: Grouchet, comte de
To: Washington, George



My General
Paris 20th Octr 1785

Desirous of that which leads to Glory, & the Protection of those, who Commands, I aspire to that of your Excellency, in Demanding to be admitted into the Military Order of Cincinnatus, the Marechall de Richelieu whose Lieutenant I am, & who will be Answerable for me, as he has been a Witness of my first Campaigne at Port Mahon, in the Electorate of Hanover; The Orders of My King, having Oblig’d me to America, whc. I have done my Endeavours to Shew you, by the Writing & Cerficate; that I have now the Honour to Inclose you. If Mr Suffren, whose Relation I am, had been at Paris, he would have Join’d his Supplication to mine, having told me the last year, to ask this favour of your Excy, Emulous of your Esteem my General, Certain of your Justice, I Conjure you beforehand, the Profound Respect, for your Goodness, & the Gratitude, that a Heart like mine owes to the Kindnesses, of a Great Soul like yours, whc. does So much honour, to Humanity I am with the most Profound Respect My General your Excys most Obed. H. S.

Grouchet


to Mr le Cte de Grouchet lieut. of the Marechl of France at Dept of St Germain en Paye ches le Marechall de Richelieu in his Hotel at Paris.

